DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
 

Response to Amendment
The amendment filed on 05/19/2022 has been entered:
Claim 1 – 4, 6 – 13, 15 – 17 and 19 – 21 remain pending in the application;
Claim 1, 8, 13 and 21 are amended.

Applicant’s amendments to claim overcome each and every 112 claim rejections as set forth in the Final Office Action mailed on 04/04/2022. The corresponding 112 claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 102/103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1 and 13, applicant amended the claims to include limitation “the third state space being physiological states combinations not in the acquired medical measurement data”, and submitted on p.10 – 12 that “Wischmann adjusts collected data and combinations to improve clarity, but does not generate a combination not collected in the sampled data.” Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the following reasons.
Since applicant’s amendments change the scope of claims, reference Dumont (introduced in the Advisory Action mailed on 07/12/2022) and new reference Florent et al. (US 2011/0305378 A1; published on 12/15/2011) (hereinafter "Florent") are introduced in new grounds of rejection to teach the amended claims. See detail in later 103 rejections.
Thus, applicant’s arguments regarding the rejection of independent claim 1 and 13 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of all corresponding dependent claims, applicant’s arguments submitted on p.12 exclusively rely on the supposed deficiency with respect to the rejection to independent claim 1 and 13. Applicant’s arguments are moot in view of new grounds of rejection for the same reasons stated above.

Overall, applicant’s remarks on p.10 – 12 have been fully considered but they are moot in view of new grounds of rejection. The amendment results in new ground of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 4, 7 – 9, 13, 15 – 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dumont et al. (US 2015/0087972 A1; published on 03/26/2015) (hereinafter "Dumont") in view of Florent et al. (US 2011/0305378 A1; published on 12/15/2011) (hereinafter "Florent").

Regarding claim 1, Dumont teaches a method for providing a medical image of a patient ("A dynamic overlay or overlay that changes over time with the heart and/or breathing cycles of anatomical structures on fluoroscopy X-ray images is provided." [0025]), comprising:
acquiring medical measurement data of the patient by a computed tomography (CT) system ("The data is from scanning the region by any medical imaging modality. Any type of data may be used, such as ... computed tomography (CT) ..." [0030]; "A sequence of frames of data is acquired, such as acquiring angiography images over two or more heart cycles at any frame rate (e.g., 10-20 frames per second) and …" [0031]), the medical measurement data including a set of multiple sampled state combinations including a state from a first state space and a state from a second state space ("A sequence of frames of data is acquired, such as acquiring angiography images over two or more heart cycles at any frame rate (e.g., 10-20 frames per second) and …" [0031]),
wherein the first state space includes first physiological states of the patient ("The fluoroscopy and angiography frames represent the region at the same or different phases of the heart cycle." [0031]),
wherein the second state space includes second physiological states of the patient ("… such as acquiring angiography images …" [0031]; contrast agent phases is inherent property for a continuous angiography as known in the art, see detail in known art Florent),
wherein the first state space is multiple cardiovascular states of a heart of the patient ("The fluoroscopy and angiography frames represent the region at the same or different phases of the heart cycle." [0031]) and the second state space is multiple contrast agent states of a contrast agent accumulation in the patient ("… such as acquiring angiography images …" [0031]; contrast agent phases is inherent property for a continuous angiography as known in the art, see detail in known art Florent), and
wherein the first state space and the second state space together span at least a portion of a third state space ("… the angiograph images or frames of different heart cycles are interpolated to common phases. The phases for which angiograph images are obtained for one cycle may be offset from the phases for another cycle." [0059]), the third state space being physiological states combinations not in the acquired medical measurement data ("The phases for which angiograph images are obtained for one cycle may be offset from the phases for another cycle." [0059]; "In order for the frames of angiographic data to represent the same times within the heart cycle despite being offset between heart cycles ..." [0060]);
generating a medical image of the patient using the acquired medical measurement data ("The frames for other heart cycles are interpolated to represent the same phases as for the selected heart cycle." [0060]), the medical image including a further state combination, wherein the further state combination includes a state from the first state space and a state from the second state space ("In one embodiment, the phases for a selected (e.g., initial) heart cycle are used. The frames for other heart cycles are interpolated to represent the same phases as for the selected heart cycle." [0060]),
wherein the third state space includes the further state combination, and wherein the further state combination lies within the third state space outside the set of multiple sampled state combinations, and the further state combination is a non-sampled state combination (the original angiograph frames are labeled with contrast agent phases as inherent property, and different heart cycle phases with offset. The interpolated frames are aligned to same heart cycle phases. Based on this, the interpolated frames are non-sampled state combination); and
providing the medical image of the patient generated ("The display 28 is a monitor, LCD, projector, plasma display, CRT, printer, or other now known or later developed devise for outputting visual information. The display 28 receives images, graphics, or other information ..." [0050]; "By registering the frames to a cardiac phase using interpolation, common phasing is provided." [0060]).
In addition, more detail about the inherent properties of angiography imaging as known art are taught by Florent. In the same field of endeavor, Florent teaches acquiring medical measurement data of the patient ("the image detection module 46 generates images by exposing the subject to X-ray radiation that are further processed in the data processing unit 48 … the invention also relates to other types of X-ray imaging devices." [0026]),
the medical measurement data including a set of multiple sampled state combinations including a second state space ("After introducing the contrast medium at least one first contrast image 22 is generated (see FIG. 4, left part) with the imaging system during the first phase 16 of the contrast introduction 14." [0033]; "During this second phase 18 at least one second contrast image 34 is generated with the imaging system." [0040])),
wherein the second state space includes second physiological states of the patient ("In another preferred embodiment the first phase is an arterial phase of the contrast phase, the second phase is a perfusion phase of the contrast phase and the phase dividing time limit is a coronary time limit." [0008]; This is known in the art that time axis of continuous angiography frames is always associated with contrast agent phase since it is defined by the physiology dynamics after injection).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to combine the teaching of angiography frames over time as taught by Dumont with considering the contrast agent phase as known property in angiography images over time as taught by Florent. Using different contrast phases in angiography image of heart, it is possible to provide "images in which the effect of residual motions during the perfusion phase is reduced in order to display subtracted images containing less motion artefacts" (see Florent; [0004]).

Regarding claim 2, Dumont in view of Florent teaches all claim limitations, as applied in claim 1, and Dumont further teaches wherein the generating of the medical image of the patient includes using the medical measurement data in such a way that the further state combination and a state combination from the set of multiple sampled state combinations include at least one of a same state from the first state space and a same state from the second state space ("… the phases for a selected (e.g., initial) heart cycle are used. The frames for other heart cycles are interpolated to represent the same phases as for the selected heart cycle." [0060]).

Regarding claim 3, Dumont in view of Florent teaches all claim limitations, as applied in claim 1, and Dumont further teaches wherein the acquiring of the medical measurement data includes continuing to acquire the medical measurement data until the medical measurement data includes at least one of each state from the first state space and each state from the second state space once ("A sequence of frames of data is acquired, such as acquiring angiography images over two or more heart cycles at any frame rate (e.g., 10-20 frames per second) and …" [0031]).

Regarding claim 4, Dumont in view of Florent teaches all claim limitations, as applied in claim 1, and Dumont further teaches wherein the acquiring of the medical measurement data includes continuing to acquire the medical measurement data until the medical measurement data includes each state from the first state space and each state from the second state space only once ("A sequence of frames of data is acquired, such as acquiring angiography images over two or more heart cycles at any frame rate (e.g., 10-20 frames per second) and …" [0031]; "The phases for which angiograph images are obtained for one cycle may be offset from the phases for another cycle." [0059]; in the case of two cycle, the second cycle is phase offset from the first cycle, thus each state is acquired only once).

Regarding claim 7, Dumont in view of Florent teaches all claim limitations, as applied in claim 1, and Dumont further teaches wherein the set of multiple sampled state combinations fills the third state space by up to and including 50 percent ("A sequence of frames of data is acquired, such as acquiring angiography images over two or more heart cycles at any frame rate (e.g., 10-20 frames per second) and …" [0031]; "The phases for which angiograph images are obtained for one cycle may be offset from the phases for another cycle." [0059]; in the case of two cycle, the second cycle is phase offset from the first cycle, given the option of "any frame rate", there is one situation that the filling is less than 50 percent).

Regarding claim 8, Dumont in view of Florent teaches all claim limitations, as applied in claim 1, and Dumont further teaches reconstructing multiple image data templates using the medical measurement data and wherein the medical image is generated using the multiple image data templates ("By registering the frames to a cardiac phase using interpolation, common phasing is provided. In one embodiment, a weighted interpolation is used. The weights are based on the temporal distance of the frame from the desired phase. The two frames closest to the desired phase are weighted and averaged." [0060]).

Regarding claim 9, Dumont in view of Florent teaches all claim limitations, as applied in claim 1, and Dumont further teaches wherein the generating includes generating multiple medical images of the patient using the medical measurement data, wherein the multiple medical images include a set of multiple further state combinations ("In order for the frames of angiographic data to represent the same times within the heart cycle despite being offset between heart cycles, the frames throughout each heart cycle are interpolated to the same phases." [0060]), wherein each of the multiple further state combinations includes a state from the first state space and a state from the second state space (the original angiograph frames are  labeled with contrast agent phases as inherent property, and different heart cycle phases with offset. The interpolated frames also have the contrast agent phases as inherent property and are aligned to same heart cycle phases), wherein the third state space includes the set of multiple further state combinations (the interpolated frames are included in the third state space which has more time points and heart cycle phases), and wherein the set of multiple further state combinations lies within the third state space outside the set of multiple sampled state combinations (The original acquired frames have phase offset. The interpolated frames are aligned to same heart cycle phases. Based on this, the interpolated frames are non-sampled state combination).

Regarding claim 13, Dumont teaches a system for providing a medical image of a patient ("FIG. 1 shows a system 10 for generating an overlay of anatomy in a fluoroscopy image." [0026]), comprising
a computing unit, wherein the computing unit ("… a processor 26 …" [0026]) is embodied for performing 
acquiring medical measurement data of the patient ("The data is from scanning the region by any medical imaging modality. Any type of data may be used, such as ... computed tomography (CT) ..." [0030]; "A sequence of frames of data is acquired, such as acquiring angiography images over two or more heart cycles at any frame rate (e.g., 10-20 frames per second) and …" [0031]), the medical measurement data including a set of multiple sampled state combinations including a state from a first state space and a state from a second state space ("A sequence of frames of data is acquired, such as acquiring angiography images over two or more heart cycles at any frame rate (e.g., 10-20 frames per second) and …" [0031]), the medical measurement data acquired by a computed tomography (CT) system ("The data is from scanning the region by any medical imaging modality. Any type of data may be used, such as ... computed tomography (CT) ..." [0030]),
wherein the first state space includes first physiological states of the patient ("The fluoroscopy and angiography frames represent the region at the same or different phases of the heart cycle." [0031]),
wherein the second state space includes second physiological states of the patient ("… such as acquiring angiography images …" [0031]; contrast agent phases is inherent property for a continuous angiography as known in the art, see detail in known art Florent),
wherein the first state space is multiple cardiovascular states of a heart of the patient ("The fluoroscopy and angiography frames represent the region at the same or different phases of the heart cycle." [0031]) and the second state space is multiple contrast agent states of a contrast agent accumulation in the patient ("… such as acquiring angiography images …" [0031]; contrast agent phases is inherent property for a continuous angiography as known in the art, see detail in known art Florent), and
wherein the first state space and the second state space together span at least a portion of a third state space ("… the angiograph images or frames of different heart cycles are interpolated to common phases. The phases for which angiograph images are obtained for one cycle may be offset from the phases for another cycle." [0059]), the third state space being physiological states combinations not in the acquired medical measurement data ("The phases for which angiograph images are obtained for one cycle may be offset from the phases for another cycle." [0059]; "In order for the frames of angiographic data to represent the same times within the heart cycle despite being offset between heart cycles ..." [0060]);
generating a medical image of the patient using the acquired medical measurement data ("The frames for other heart cycles are interpolated to represent the same phases as for the selected heart cycle." [0060]), the medical image including a further state combination, wherein the further state combination includes a state from the first state space and a state from the second state space ("In one embodiment, the phases for a selected (e.g., initial) heart cycle are used. The frames for other heart cycles are interpolated to represent the same phases as for the selected heart cycle." [0060]),
wherein the third state space includes the further state combination, and wherein the further state combination lies within the third state space outside the set of multiple sampled state combinations, and the further state combination is a non-sampled state combination (the original angiograph frames are labeled with contrast agent phases as inherent property, and different heart cycle phases with offset. The interpolated frames are aligned to same heart cycle phases. Based on this, the interpolated frames are non-sampled state combination); and
providing the medical image of the patient generated ("The display 28 is a monitor, LCD, projector, plasma display, CRT, printer, or other now known or later developed devise for outputting visual information. The display 28 receives images, graphics, or other information ..." [0050]; "By registering the frames to a cardiac phase using interpolation, common phasing is provided." [0060]).
In addition, more detail about the inherent properties of angiography imaging as known art are taught by Florent. In the same field of endeavor, Florent teaches acquiring medical measurement data of the patient ("the image detection module 46 generates images by exposing the subject to X-ray radiation that are further processed in the data processing unit 48 … the invention also relates to other types of X-ray imaging devices." [0026]),
the medical measurement data including a set of multiple sampled state combinations including a second state space ("After introducing the contrast medium at least one first contrast image 22 is generated (see FIG. 4, left part) with the imaging system during the first phase 16 of the contrast introduction 14." [0033]; "During this second phase 18 at least one second contrast image 34 is generated with the imaging system." [0040])),
wherein the second state space includes second physiological states of the patient ("In another preferred embodiment the first phase is an arterial phase of the contrast phase, the second phase is a perfusion phase of the contrast phase and the phase dividing time limit is a coronary time limit." [0008]; This is known in the art that time axis of continuous angiography frames is always associated with contrast agent phase since it is defined by the physiology dynamics after injection).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to combine the teaching of angiography frames over time as taught by Dumont with considering the contrast agent phase as known property in angiography images over time as taught by Florent. Using different contrast phases in angiography image of heart, it is possible to provide "images in which the effect of residual motions during the perfusion phase is reduced in order to display subtracted images containing less motion artefacts" (see Florent; [0004]).

Regarding claim 15, Dumont in view of Florent teaches all claim limitations, as applied in claim 1, and Dumont further teaches a non-transitory machine-readable medium, on which program code segments of a computer program are stored ("The instructions for implementing the processes, methods and/or techniques discussed herein are provided on non-transitory computer-readable storage media or memories …" [0033]), the program code segments being executable by a processor to carry out the method of claim 1 when the program code segments are executed by the processor ("… data representing instructions executable by the programmed processor 26 for generating …" [0033]; see also detail in rejection of claim 1).

Regarding claim 16, Dumont in view of Florent teaches all claim limitations, as applied in claim 2, and Dumont further teaches wherein the acquiring of the medical measurement data includes continuing to acquire the medical measurement data until the medical measurement data includes at least one of each state from the first state space and each state from the second state space once ("A sequence of frames of data is acquired, such as acquiring angiography images over two or more heart cycles at any frame rate (e.g., 10-20 frames per second) and …" [0031]).

Regarding claim 17, Dumont in view of Florent teaches all claim limitations, as applied in claim 2, and Dumont further teaches wherein the acquiring of the medical measurement data includes continuing to acquire the medical measurement data until the medical measurement data includes each state from the first state space and each state from the second state space only once ("A sequence of frames of data is acquired, such as acquiring angiography images over two or more heart cycles at any frame rate (e.g., 10-20 frames per second) and …" [0031]; "The phases for which angiograph images are obtained for one cycle may be offset from the phases for another cycle." [0059]; in the case of two cycle, the second cycle is phase offset from the first cycle, thus each state is acquired only once).

Regarding claim 20, Dumont in view of Florent teaches all claim limitations, as applied in claim 2, and Dumont further teaches wherein the set of multiple sampled state combinations fills the third state space by up to and including 50 percent ("A sequence of frames of data is acquired, such as acquiring angiography images over two or more heart cycles at any frame rate (e.g., 10-20 frames per second) and …" [0031]; "The phases for which angiograph images are obtained for one cycle may be offset from the phases for another cycle." [0059]; in the case of two cycle, the second cycle is phase offset from the first cycle, given the option of "any frame rate", there is one situation that the filling is less than 50 percent).

Regarding claim 21, Dumont in view of Florent teaches all claim limitations, as applied in claim 2, and Dumont further teaches reconstructing multiple image data templates using the medical measurement data and wherein the medical image is generated using the multiple image data templates ("By registering the frames to a cardiac phase using interpolation, common phasing is provided. In one embodiment, a weighted interpolation is used. The weights are based on the temporal distance of the frame from the desired phase. The two frames closest to the desired phase are weighted and averaged." [0060]).


Claim(s) 6, 10, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dumont in view of Florent, as applied in claim 1 and 2 respectively, and further in view of Wischmann et al. (US 2008/0226149 A1; published on 09/18/2008) (hereinafter "Wischmann").

Regarding claim 6, Dumont in view of Florent teaches all claim limitations, as applied in claim 1, and Dumont further teaches wherein the second state space includes the multiple contrast agent states of the contrast agent accumulation in the patient ("… such as acquiring angiography images …" [0031]; contrast agent phases is inherent property for a continuous angiography as known in the art, see detail in known art Florent).
In addition, Florent teaches wherein the second state space includes the multiple contrast agent states of the contrast agent accumulation in the patient ("In another preferred embodiment the first phase is an arterial phase of the contrast phase, the second phase is a perfusion phase of the contrast phase and the phase dividing time limit is a coronary time limit." [0008]; This is known in the art that time axis of continuous angiography frames is always associated with contrast agent phase since it is defined by the physiology dynamics after injection).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to combine the teaching of angiography frames over time as taught by Dumont with considering the contrast agent phase as known property in angiography images over time as taught by Florent. Using different contrast phases in angiography image of heart, it is possible to provide "images in which the effect of residual motions during the perfusion phase is reduced in order to display subtracted images containing less motion artefacts" (see Florent; [0004]).
Dumont in view of Florent fails to explicitly teach wherein the first state space includes the multiple respiratory states of the breathing of the patient.
However, in the same field of endeavor, Wischmann teaches wherein the first state space includes the multiple respiratory states of the breathing of the patient ("A plurality of heart images are generated in each of a plurality of respiratory and cardiac phases with a first imaging modality." [0008]).
In addition, Dumont also expresses the application of providing "dynamic overlay or overlay that changes over time with the heart and/or breathing cycles of anatomical structures" (see Dumont; [0025]). It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image frames associated to the heart cycle as taught by Dumont with images associated to respiratory phases as taught by Wischmann. Doing so would make it possible to provide "a more robust estimation of and correction for respiratory motion" (see Wischmann; [0012]).

Regarding claim 10, Dumont in view of Florent teaches all claim limitations, as applied in claim 1, except wherein the generating of the medical image comprises: determining a deformation field using the medical measurement data, wherein the further state combination is used as an input parameter during the determination, wherein the deformation field is determined in pairs for at least one of each of the set of multiple sampled state combinations and for an interpolated state combination from the set of multiple sampled state combinations, and applying the deformation field determined to the medical measurement data.
However, in the same field of endeavor, Wischmann teaches wherein the generating of the medical image comprises: determining a deformation field using the medical measurement data ("… it is beneficial to perform a preliminary, cardiac modeling scan of the heart to create an individualized cardiac shape and motion model …" [0022]), wherein the further state combination is used as an input parameter during the determination ("A modeling scan is performed that captures images at several phases, e.g. 5-10 phases, of the cardiac cycle and are collected during a breath hold period to be free of respiratory motion degradation." [0022]), wherein the deformation field is determined in pairs for at least one of each of the set of multiple sampled state combinations ("The patient-specific motion map as derived from the cardiac modeling scan …" [0036]) and for an interpolated state combination from the set of multiple sampled state combinations ("The motion vector fields from the patient-specific motion model are interpolated to determine the inverse of the motion vector fields ..." [0036]), and
applying the deformation field determined to the medical measurement data ("A transform routine 46 operates on each of the cardiac phase images to transform it to the selected cardiac phase and a combining routine 48 combines, e.g. sums, the transformed cardiac phase images in the selected phase." [0036]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image frames associated to the heart cycle as taught by Dumont with images associated to respiratory phases as taught by Wischmann. Doing so would make it possible to provide "a more robust estimation of and correction for respiratory motion" (see Wischmann; [0012]).

Regarding claim 11, Dumont in view of Florent and Wischmann teaches all claim limitations, as applied in claim 10, and Wischmann further teaches wherein the determining of the deformation field comprises at least one of a modeling of the medical measurement data and a registering of the medical measurement data ("Within each of the eight imaged cardiac phases the three images are virtually identical except for offsets in the cranial-caudal direction. The respiratory adjustment processor 32 compares the three images and determines a registration transform among the images, e.g., a translation, a rigid transformation, or an affine transform." [0031]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image frames associated to the heart cycle as taught by Dumont with images associated to respiratory phases as taught by Wischmann. Doing so would make it possible to provide "a more robust estimation of and correction for respiratory motion" (see Wischmann; [0012]).

Regarding claim 19, Dumont in view of Florent teaches all claim limitations, as applied in claim 2, and Dumont further teaches wherein the second state space includes the multiple contrast agent states of the contrast agent accumulation in the patient ("… such as acquiring angiography images …" [0031]; contrast agent phases is inherent property for a continuous angiography as known in the art, see detail in known art Florent).
In addition, Florent teaches wherein the second state space includes the multiple contrast agent states of the contrast agent accumulation in the patient ("In another preferred embodiment the first phase is an arterial phase of the contrast phase, the second phase is a perfusion phase of the contrast phase and the phase dividing time limit is a coronary time limit." [0008]; This is known in the art that time axis of continuous angiography frames is always associated with contrast agent phase since it is defined by the physiology dynamics after injection).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to combine the teaching of angiography frames over time as taught by Dumont with considering the contrast agent phase as known property in angiography images over time as taught by Florent. Using different contrast phases in angiography image of heart, it is possible to provide "images in which the effect of residual motions during the perfusion phase is reduced in order to display subtracted images containing less motion artefacts" (see Florent; [0004]).
Dumont in view of Florent fails to explicitly teach wherein the first state space includes the multiple respiratory states of the breathing of the patient.
However, in the same field of endeavor, Wischmann teaches wherein the first state space includes the multiple respiratory states of the breathing of the patient ("A plurality of heart images are generated in each of a plurality of respiratory and cardiac phases with a first imaging modality." [0008]).
In addition, Dumont also expresses the application of providing "dynamic overlay or overlay that changes over time with the heart and/or breathing cycles of anatomical structures" (see Dumont; [0025]). It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image frames associated to the heart cycle as taught by Dumont with images associated to respiratory phases as taught by Wischmann. Doing so would make it possible to provide "a more robust estimation of and correction for respiratory motion" (see Wischmann; [0012]).


Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dumont in view of Florent and Wischmann, as applied in claim 10, and further in view of Kirsch (US 2008/0103386 A1; published on 05/01/2008).

Regarding claim 12, Dumont in view of Florent and Wischmann teaches all claim limitations, as applied in claim 10, except except wherein the generating of the medical image comprises: subdividing the medical measurement data into a low-frequency measurement data portion and a high-frequency measurement data portion following the applying of the deformation field, and combining the low-frequency measurement data portion and the high-frequency measurement data portion with different weightings, thereby generating the medical image.
However, in the same field of endeavor, Kirsch teaches wherein the generating of the medical image comprises: subdividing the medical measurement data into a low-frequency measurement data portion and a high-frequency measurement data portion following the applying of the deformation field ("The images generated with the first data set exhibit a relatively low spatial resolution since only low-frequency spatial frequencies have been sampled. In contrast to this, the second data set enables an image with high resolution to be generated. In the second data set only high spatial frequencies are present ..." [0016]), and 
combining the low-frequency measurement data portion and the high-frequency measurement data portion with different weightings ("A mask 64 can also be created, for example, in which weighting factors are stored based on the intensity values of the voxels." [0044]), thereby generating the medical image ("This mask is applied to the generated image 58 so that a segmentation of the generated image is hereby implemented and a segmented image 65 is thus created. Arteries and veins are thus again more clearly emphasized in the image." [0045]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image combination as taught by Wischmann with the weighting mask in image combination as taught by Kirsch. Doing so would make it possible that high-frequency features such as the arteries and veins "are thus again more clearly emphasized in the image" (see Kirsch; [0045]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793